In an action, inter alia, for a judgment declaring that the plaintiff is entitled to coverage under the policy of insurance issued by the appellant, Puritan Insurance Company, the appeal is from a judgment of the Supreme Court, Kings County (Huttner, J.), entered February 13, 1990, which, inter alia, declared that the appellant had not validly canceled the insurance policy covering the subject premises prior to the date of the accident in which the plaintiff was injured.
Ordered that the judgment is reversed, on the law, with costs, and the matter is remitted to the Supreme Court, Kings County, for the entry of judgment declaring that the appellant validly canceled the insurance policy covering the subject premises prior to the date of the accident in which the plaintiff was injured.
We find that the appellant’s notice of cancellation of the insured’s insurance policy was valid. In accordance with the policy’s clear and unambiguous terms, the appellant sent the notice of cancellation to the insured at the mailing address shown in the policy. That the insured corporation did not actually receive the notice was due to the insured’s failure to notify the appellant of its change of address.
In light of our determination, we need not reach the appellant’s remaining contentions. Sullivan, J. P., Balletta, Rosenblatt and Copertino, JJ., concur.